UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from: to Commission File No. 33-55254-38 General Environmental Management, Inc. (Exact name of Small Business Issuer as specified in its charter) NEVADA 87-0485313 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3191 Temple Ave., Suite 250, Pomona CA 91768 (Address of principal executive offices and Zip
